Title: To Thomas Jefferson from Maurice Bredin, 28 December 1808
From: Bredin, Maurice
To: Jefferson, Thomas


                  
                     Sir.
                     Butler Town, Butler CountyDecbr 28th 1808—
                  
                  I write these few lines unto your Excellency, with hope, when they arrive at Your Hands, that you will be kind enough to return an Answer, unto Me, my situation is such after, Arriving to the Age of Maturity of not getting into any Business, worth attention to support an, Aged Family, which by the ties of Nature I, am bound to do, Your general, Character being, that of Humbleness, to your Fellow Citizens has been the Means of Inducing me to write to Your Excellency, offering Conduct, & Behaviour I can with propreity, mention, that sufficient Characters, can be procured, that there has never been any thing degrading, in it to the Smallest degree, I now, Appeal, unto the Goodness, off your, Heart to consider my Situation & if appointed to Any Station of Clerkship, by Your Excellency it will be a favour, Conferred which will I hope be ever lasting in my Memory, & Perhaps Providence who is the ruler of all men may so order it in the Course of Affairs, that I might be Useful, in some station, of that kind, in of the Quota of Regular, Troops raising in the United States. & state off Pennsylvania, some, Clerks wd be perhaps, Wanting, that is not Appointed yet but of this I do not wish to recommend it to your Excellency whether, I am Capable to fill that duty or not I will leave the subject, totally, to Your Own, discretion, hoping that You, will Write to Me as soon as possible, & if your Excellency wd be pleased to inform whether any Birth off the kind, that I have Mentioned doth offer, perhaps there may be Clerks wanting under some, off the Officers of the War dipartment, it may, perhaps be in your Excellencys power, to—Confer some favor, of that kind upon Me, if done, I will be in duty bound, to put up my sincere petition, that Wisdom & Understanding may rest upon You in the Administration, of all your affairs this is from a Stranger tho, a Willwisher off your transactions in Publick Affairs, I am Sir your Humble Servant
                  
                     Maurice Bredin
                     
                  
               